TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00598-CR



                                   Cortez Williams, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
    NO. D-1-DC-10-302575, THE HONORABLE CLIFFORD BROWN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted Cortez Williams of indecency with a child by sexual contact and

indecency with a child by exposure, and assessed his punishment at confinement for 18 years and

10 years in the Institutional Division of the Texas Department of Criminal Justice, respectively. See

Tex. Penal Code § 21.11(a)(1), (a)(2)(B), (d). In a single point of error on appeal, Williams

challenges the sufficiency of the evidence to support his conviction for indecency with a child by

exposure. In addition, through our own review of the record, we have found clerical errors in the

written judgments of conviction. We will modify the judgments to correct the clerical errors and,

as modified, affirm the judgments of conviction.
                                         BACKGROUND

               Thirteen-year-old K.H. met 33-year-old Williams one afternoon in November 2010

as she was walking home from school. Williams stopped his car next to K.H. and, to avoid looking

suspicious to the police car down the street, told her to get in his car so they could talk.1 K.H. got

in and the two drove around for a while, smoking marijuana Williams provided. Williams gave K.H.

his phone number and, less than an hour later, dropped her off where he had picked her up. K.H.

finished walking home, changed clothes, and went to a friend’s house.2 Later, she called Williams

from her friend’s to ask him to come smoke marijuana with them. Williams picked up the three girls

(K.H., her friend, and a friend of K.H.’s friend) and drove to a car wash where all four of them

smoked marijuana he provided. After less than an hour, Williams dropped the girls back off at the

friend’s house. K.H. stayed at her friend’s for a few more hours, until after dark, then called

Williams again to ask for a ride home. Williams picked K.H. up. Instead of driving her home,

however, he drove to a parking lot behind a business, closed for the day, and parked behind a

trash dumpster.

               During that drive, Williams and K.H. again smoked marijuana that he provided. At

trial, K.H. testified that she was “uncontrollably high.” Though she had smoked marijuana before,

even in amounts similar to that day, she had never felt like she did that night. Once they were

parked, Williams began touching K.H.—her shoulders, her breasts over her clothing, and her legs.



       1
           According to K.H.’s testimony, Williams identified himself to her as “Shawn.” K.H.
identified Williams in the courtroom as the person she knew as “Shawn.”
       2
         Subsequent testimony indicated that K.H.’s friend actually lived in an apartment, but the
testimony refers to her friend’s “house.”

                                                  2
K.H. testified that Williams pulled her pants and underwear down her legs, not all the way off, but

far enough down so that her “private area” was exposed. According to K.H., Williams stopped

touching her when a police officer appeared on the scene. K.H. testified that when the police arrived

she was both scared, because she was under the influence, and relieved, because she did not want

to have sex with Williams.

                Jared Jensen, a patrol officer with the Austin Police Department (APD), testified that

he pulled into the closed business’s parking lot around 8 p.m. as part of his regular patrol and noticed

a white Cadillac Escalade parked next to the dumpster in the typically empty parking lot.

Considering the situation suspicious, he decided to investigate and called for backup assistance. He

approached the driver’s side of the SUV and asked the driver, subsequently identified as Williams,

to roll down the window. Officer Jensen testified that he immediately saw that the female passenger,

later identified as K.H., had nothing on from the waist down. Her jeans and underwear were down

around her shins and her “private area” was visible. The officer had both Williams and K.H. step

out of the SUV. When Williams exited the car, Officer Jensen observed that his belt was unbuckled,

his zipper was down, and his boxer shorts were hanging out of the bottom of one leg of his pants.

When Officer Jenkins inquired about the situation, Williams explained that he was “fixing to suck

on her” and later expressed that he was “going to bang her.” However, throughout the encounter,

Williams repeatedly insisted that all they had done was kiss because the officer’s arrival interrupted

their activities. Officer Jensen identified K.H. as a minor3 and noted that she appeared highly




       3
          K.H. initially told Officer Jensen that she was 17, but subsequently provided her correct
date of birth which revealed that she was 13 years old.

                                                   3
intoxicated on some substance. At trial, he described her as being “pretty out of it” and indicated

she was unable to provide very much information.

                About the time Officer Jensen had secured Williams and K.H., John Ridenour, a

patrol officer with APD, arrived in response to Jensen’s call for backup. He made the same

observations about Williams’s appearance, specifically the disarray of his clothing. Officer Ridenour

testified that Williams explained that his clothing was like that because he and K.H. were “about to

fuck.” Williams told Ridenour that he was with K.H. “to get some pussy” but that he had not done

anything yet because Officer Jensen showed up. Ridenour testified that he believed that Williams

knew K.H. was younger than 18 years old because he repeatedly told the officers, “I didn’t touch her.

She told me she was 18.” Because there was nothing illegal about touching an 18-year-old, the

officer considered Williams’s juxtaposition of these statements, asserted repeatedly, suspicious.

Ridenour confirmed Jensen’s assessment regarding K.H.’s intoxicated state, saying that she appeared

to be highly intoxicated on some substance and that her responses to questions were very slow.

                The encounter concluded when Officer Jensen arrested Williams and took him to jail

on an outstanding warrant and Officer Ridenour took K.H. home. Ridenour informed K.H.’s mother

about the situation, and heard K.H. tell her mom that she was trying to make money for the family.

She told her mother, in Ridenour’s presence, that “she was going to let the guy lick her for money.”

                Carey Chaudoir, a child abuse detective with APD, was assigned to investigate the

case. As part of her investigation, she interviewed both Williams and K.H. In his voluntary

interview,4 Williams told Detective Chaudoir that he went to pick up K.H. when she called the


       4
           A video recording of the interview was admitted as evidence and published to the jury.

                                                 4
second time because she told him she was high and horny and he thought it was going to be “an easy

score,” meaning sex. He told her that he had not yet touched K.H. when the police arrived because

he was still in the preparation phase. He explained that he needed to get high before he was able to

achieve an erection. He admitted that he had been smoking marijuana with crack cocaine added to

the blunt to “get ready” when Officer Jensen arrived. Williams told the detective that K.H. had

pulled down her own pants while waiting for him to get ready. He further explained that he did not

need to pull K.H.’s pants down because if she was interested in him sexually, she needed to show

him by pulling her own pants down. Chaudoir testified that Williams also expressed in the interview

that he did not need to have sex with a minor because, “even though it might be an easy piece of

ass,” women were “a dime a dozen” for him. Detective Chaudoir did not testify about all the details

of her interview with K.H. However, concerning the particular events surrounding the exposure of

K.H.’s genitals, she testified that K.H. told her that Williams had unbuttoned her pants and pulled

them down to her mid-thigh area, pulling her underwear with them.

               Williams was subsequently charged by indictment with attempted aggravated sexual

assault of a child (Count I), indecency with a child by sexual contact (Count II), and indecency with

a child by exposure (Count III). At trial, K.H. and the three law enforcement officers testified about

the above-described events. The defense did not call any witnesses nor did Williams testify. The

jury found Williams guilty of indecency with a child by sexual contact as alleged in Count II and

indecency with a child by exposure as alleged in Count III, but acquitted him of attempted

aggravated sexual assault of a child as alleged in Count I. During the punishment phase of trial, the

State presented evidence of Williams’s criminal history and his extraneous violent conduct toward



                                                  5
several women. The defense called two witnesses, including K.H.’s mother, and Williams testified

on his own behalf. The jury assessed Williams’s punishment at 18 years in prison for indecency with

a child by sexual contact and 10 years in prison for indecency with a child by exposure. The trial

court sentenced Williams in accordance with the jury’s verdicts, and, denying the State’s request for

cumulative sentences, ordered the sentences to be served concurrently. Williams now appeals.


                                NUNC PRO TUNC JUDGMENTS

                In this appeal, the district clerk filed a supplemental clerk’s record containing nunc

pro tunc judgments signed by the trial court on November 6, 2012, apparently in response to the

State’s motion requesting such.5

                Rule 23.1 of the Texas Rules of Appellate Procedure vests a trial court with the

authority to correct clerical mistakes or errors in a judgment through entry of a nunc pro tunc

judgment so long as the defendant has not appealed. See Tex. R. App. P. 23.1. Absent certain

exceptions not relevant here, once a defendant has filed a notice of appeal and the record has been

filed with the appellate court, the trial court lacks authority to act on the case until it receives the

appellate court’s mandate. See Tex. R. App. P. 25.2(g); see also Green v. State, 906 S.W.2d 937,

939 (Tex. Crim. App. 1995) (interpreting former rule of appellate procedure 40(b)(2), predecessor




       5
           The motion sought to correct the language in the judgments concerning the applicability
of the sex offender registration requirements of Chapter 62 of the Texas Code of Criminal Procedure
and to reflect the age of the victim at the time of the offenses. The original judgments in this case
state that the sex offender registration requirements do not apply to Williams and indicate that the
age of the victim at the time of the offense was “not applicable.” The nunc pro tunc judgments
reflect that the Chapter 62 sex offender registration requirements do apply to Williams and indicate
that the age of the victim at the time of the offense was younger than 17 years.

                                                   6
to current rule 25.2). Thus, a trial court may not render a nunc pro tunc judgment after the appellate

record is filed in the court of appeals.         See Tex. R. App. P. 25.2(g); Martinez v. State,

No. 01-12-00361-CR, 2013 WL 3957698, at *4–5 (Tex. App.—Houston [1st Dist.] July 30, 2013,

no pet.) (mem. op., not designated for publication) (trial court lacked authority to enter nunc

pro tunc judgment after appellate record had been filed); Green v. State, No. 03-12-00225-CR,

2012 WL 6097308, at *1 n.1 (Tex. App.—Austin Dec. 6, 2012, pet. ref’d) (mem. op., not designated

for publication) (same); Hightower v. State, No. 06-09-00057-CR, 2009 WL 1974396, at *1 (Tex.

App.—Texarkana July 10, 2009, no pet.) (mem. op., not designated for publication) (same); see also

Green, 906 S.W.2d at 939 (findings of fact and conclusions of law, entered after filing of appellate

record, were void).

                  Here, the appellate record had already been filed in this Court when the nunc pro tunc

judgments were signed on November 6, 2012. Accordingly, the trial court lacked jurisdiction to

enter the nunc pro tunc judgments and they are void. Consequently, we disregard the nunc pro tunc

judgments contained in the supplemental clerk’s record and review the original judgments

of conviction.6




       6
           The judgment of conviction for indecency with a child by sexual contact contained in the
record, signed September 21, 2011, indicates that it is a nunc pro tunc judgment. We note, however,
that at that time this nunc pro tunc judgment was signed, the notice of appeal had not yet been filed.
Accordingly, the case had not yet been appealed by the defendant nor had the appellate record been
filed. Thus, the trial court had authority to enter this nunc pro tunc judgment. We review this nunc
pro tunc judgment as the “original” judgment for that offense.

                                                    7
                              SUFFICIENCY OF THE EVIDENCE

                Count III of the indictment charged Williams with indecency with a child by

exposure, alleging that he


        did then and there intentionally and knowingly with the intent to arouse and gratify
        the sexual desire of the said Cortez Williams cause [K.H.], a child younger than 17
        years of age and not the spouse of the said Cortez Williams, to expose any part of the
        genitals of the said [K.H.].


In his sole point of error, Williams asserts that the evidence is insufficient to support his conviction

for this offense because of (1) conflicting evidence at trial and (2) inconsistent verdicts.


Standard of Review

                Due process requires that the State prove, beyond a reasonable doubt, every element

of the crime charged. Jackson v. Virginia, 443 U.S. 307, 313 (1979); Byrd v. State, 336 S.W.3d 242,

246 (Tex. Crim. App. 2011). When reviewing the sufficiency of the evidence to support a

conviction, we consider all the evidence in the light most favorable to the verdict to determine

whether any rational trier of fact could have found the essential elements of the offense beyond a

reasonable doubt. Jackson, 443 U.S. at 319; Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App.

2010). The standard of review on appeal is the same for both direct and circumstantial evidence

cases. Kuciemba v. State, 310 S.W.3d 460, 462 (Tex. Crim. App. 2010).

                In determining the legal sufficiency of the evidence, we must consider all the evidence

in the record, whether direct or circumstantial, properly or improperly admitted, or submitted by the

prosecution or the defense. See Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007); Moff



                                                   8
v. State, 131 S.W.3d 485, 489–90 (Tex. Crim. App. 2004); Allen v. State, 249 S.W.3d 680, 688–89

(Tex. App.—Austin 2008, no pet.). We review all the evidence in the light most favorable to the

verdict and assume that the trier of fact resolved conflicts in the testimony, weighed the evidence,

and drew reasonable inferences in a manner that supports the verdict. Jackson, 443 U.S. at 318; see

Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim. App. 2009). A legal-sufficiency review requires

us to defer to the jury’s determinations of the witnesses’ credibility and the weight to be given their

testimony. Brooks, 323 S.W.3d at 899. The jury, as the exclusive judge of the facts, is entitled to

weigh and resolve conflicts in the evidence and draw reasonable inferences therefrom. Clayton,
235 S.W.3d at 778; see Tex. Code Crim. Proc. arts. 36.13, 38.04. Thus, when faced with a record

of historical facts that supports conflicting inferences, we must presume that the trier of fact resolved

any such conflicts in favor of the verdict and defer to that resolution. Jackson, 443 U.S. at 326;

Padilla v. State, 326 S.W.3d 195, 200 (Tex. Crim. App. 2010).

                Our role is that of a due process safeguard, ensuring only the rationality of the trier

of fact’s finding of the essential elements of the offense beyond a reasonable doubt. Allen,
249 S.W.3d at 688; see Laster, 275 S.W.3d at 517–18. We consider only whether the jury reached

a rational decision. See Curry v. State, 30 S.W.3d 394, 406 (Tex. Crim. App. 2000).


Conflicting Evidence

                Williams challenges the sufficiency of the evidence on the issue of causation. He first

argues the evidence is insufficient to show that he caused K.H. to expose her genitals because there

was conflicting evidence about who pulled down her pants.




                                                   9
               At trial, K.H. testified that Williams pulled her pants, along with her underwear,

down, but not all the way off, exposing her “private area;” though she admitted on cross examination

that she had to “lift up” to help Williams get her pants down. Detective Chaudoir testified that K.H.

told her that Williams unbuttoned her pants and pulled them, along with her underwear, down to

about her mid-thigh area. But, the record also contained some evidence indicating that K.H. pulled

her own pants down. On cross examination, Officer Jensen testified that both Williams and K.H.

told him at the scene that K.H. pulled her pants down and he documented these statements in his

police report.7 Williams later repeated the assertion that K.H. pulled her own pants down during his

interview with Detective Chaudoir.

               In his brief, Williams essentially concedes that K.H.’s trial testimony alone is

sufficient to support his conviction for indecency with a child by exposure. See Tex. Code Crim.

Proc. art. 38.07(a), (b)(1) (uncorroborated testimony of child victim is sufficient to support

conviction for sexual offense); see also Perez v. State, 113 S.W.3d 819, 838 (Tex. App.—Austin

2003, pet. ref’d), overruled on other grounds by Taylor v. State, 268 S.W.3d 571, 587 (Tex. Crim.

App. 2008). Nevertheless, he argues that the inconsistencies in her statements about who pulled

down her pants render the evidence insufficient to support the conviction. We disagree. The

inconsistencies or conflicts between statements made at the scene or during Williams’s interview

and K.H.’s statements to the detective or her trial testimony were all before the jury. Reconciliation

of any conflicts or contradictions in the evidence is within the exclusive province of the jury.


       7
         On the dash-cam recording from Officer Jensen’s patrol car, Williams can be heard several
times telling the officers that K.H. pulled her pants down. K.H.’s statements on the recording,
however, are difficult to discern and are at times inaudible.

                                                 10
Bowden v. State, 628 S.W.2d 782, 784 (Tex. Crim. App. 1982); Jimenez v. State, 240 S.W.3d 384,

402 (Tex. App.—Austin 2007, pet. ref’d); see Tex. Code Crim. Proc. arts. 36.13, 38.04. The jury

is free to accept or reject any or all of the evidence presented by either side. See Lancon v. State,

253 S.W.3d 699, 707 (Tex. Crim. App. 2008); Wesbrook v. State, 29 S.W.3d 103, 111–12 (Tex.

Crim. App. 2000). Here, the record reflects a conflict in the evidence, and the jury, as the exclusive

judge of the facts, was entitled to weigh and resolve these conflicts. See Jackson, 443 U.S.

at 326; Clayton, 235 S.W.3d at 778. We find no flaw in the jury’s resolution of this conflict

against Williams.

               Moreover, contrary to Williams’s contention, the State did not have to prove that he

pulled down K.H.’s pants in order to prove that he caused K.H. to expose her genitals. Proof of

causation is sufficient if the evidence establishes that “but for” the defendant’s conduct, the alleged

result would not have occurred.8 Barcenes v. State, 940 S.W.2d 739, 745 (Tex. App.—San Antonio

1997, pet. ref’d); see Tex. Penal Code § 6.04(a); see also Wooten v. State, 267 S.W.3d 289, 296

(Tex. Crim. App. 2008). Whether such a causal connection exists is a question for the jury’s

determination. See Wooten, 267 S.W.3d at 295.




       8
           While the Penal Code does not define “cause,” as the State notes in its brief, it does
explicitly address the issue of when causation results in criminal responsibility for conduct. See Tex.
Penal Code § 6.04(a). The concept of “but for” causation contained in this statute is consistent with
the common meaning of “cause.” See, e.g., Webster’s Third New Int’l Dictionary 356 (2002)
(defining transitive verb “cause” as “to serve as cause or occasion of; bring into existence; make”);
American Heritage Dictionary 214 (1973) (defining transitive verb “cause” as “to be the cause of;
effect; make happen; bring about”); see also Tex. Gov’t Code § 311.011(a) (Code Construction Act
provision requiring that “[w]ords and phrases shall be read in context and construed according to the
rules of grammar and common usage”).

                                                  11
               Here, the evidence established that Williams, a 33-year-old man, picked up K.H., a

13-year-old child, that night knowing she was under the influence of drugs and believing she was

“an easy score.” He provided her with yet more marijuana, possibly laced with crack cocaine, that

rendered her “uncontrollably high” such that she felt like she did not have control over her words

or her body. He then drove her to a remote location to have sex with her. After parking behind the

dumpster, he removed (or began to remove) his clothing, and was kissing and touching K.H. in a

sexual manner when he was interrupted by the police. From this evidence, a rational jury could have

determined that—regardless of who physically pulled down K.H.’s pants—“but for” Williams’s

conduct, K.H. would not have been in the passenger seat of his SUV with her pants down and her

genitals exposed for the gratification of his sexual desire. Furthermore, Officer Ridenour’s

testimony that K.H. told her mother she was “just trying to make money for the family” and was

“going to let the guy lick her for money” suggests that Williams offered or agreed to give K.H.

money in exchange for sex. A rational jury could have concluded that this monetary inducement

caused K.H. to engage in behavior that resulted in her genitals being exposed. In addition, from

Williams’s boastful comments to the detective, the jury could have reasonably inferred that he

instructed K.H. to pull down her pants to prove her interest in engaging in sexual activities with him

thereby causing her to expose her genitals.

               Viewing the evidence in the light most favorable to the verdict, a rational jury could

have found beyond a reasonable doubt that Williams caused K.H. to expose her genitals for the

gratification of his sexual desire. Therefore, the evidence is legally sufficient to support Williams’s

conviction for indecency with a child by exposure.



                                                  12
Inconsistent Verdicts

               Williams next argues that because the jury did not find him guilty of the additional

charge of attempted aggravated sexual assault of a child, there is insufficient evidence to support the

conviction for indecency with a child by exposure. He maintains that the jury’s not guilty verdict

demonstrates that the jury concluded that he did not pull K.H.’s pants down.9 In effect, Williams

asks us to find the evidence legally insufficient because the jury’s two verdicts, acquitting him of

attempted aggravated sexual assault of a child and convicting him of indecency with a child by

exposure, are inconsistent.

               However, as just discussed, the State was not required to prove that Williams pulled

down K.H.’s pants in order to prove that he caused K.H. to expose her genitals. More importantly,

inconsistent verdicts, even when based on the same evidence, do not require reversal on the ground

of legal insufficiency. Dunn v. United States, 284 U.S. 390, 393–94 (1932), overruled on other

grounds by Sealfon v. United States, 332 U.S. 575 (1948); Thomas v. State, 352 S.W.3d 95, 101

(Tex. App.—Houston [14th Dist.] 2011, pet. ref’d); Jackson v. State, 3 S.W.3d 58, 61 (Tex.

App.—Dallas 1999, no pet.); see Moore v. State, No. 04-12-00490-CR, 2013 WL 3148650, at *1

(Tex. App.—San Antonio June 19, 2013, pet. struck) (mem. op., not designated for publication).

Inconsistent verdicts may simply result from a jury’s desire to be lenient on some counts or to grant


       9
           Count I of the indictment charged Williams with attempted aggravated sexual assault of
a child, alleging that Williams

       with the intent to commit the offense of Aggravated Sexual Assault of a Child did
       then and there commit an act that tended but failed to effect the commission of said
       offense, to wit: by pulling down the pants of [K.H.], a child younger than 14 years
       of age and not his spouse.

                                                  13
its own form of executive clemency. Thomas, 352 S.W.3d at 101; Jackson, 3 S.W.3d at 61; see

Dunn, 284 U.S. at 393. Even where an inconsistent verdict might have been the result of

compromise or mistake, the verdict should not be upset by appellate speculation or inquiry into such

matters. United States v. Powell, 469 U.S. 57, 64–67 (1984) (reaffirming Dunn rule); Jackson,
3 S.W.3d at 61; see Dunn, 284 U.S. at 394. Consequently, when an appellant asserts a conflict

between a jury’s verdicts on the same facts, we are limited solely to determining whether there is

sufficient evidence to support the charge on which a conviction is returned. Jackson, 3 S.W.3d at

61–62; Moore, 2013 WL 3148650, at *1; see Dunn, 284 U.S. at 393–94. We examine the

sufficiency of the evidence to support the verdict rather than speculate on how the jury arrived at its

verdict. Jackson, 3 S.W.3d at 61–62; see Dunn, 284 U.S. at 394. What the fact-finder did with the

remainder of the charge is immaterial. Jackson, 3 S.W.3d at 62; Moore, 2013 WL 3148650, at *1.

               As previously discussed, and as Williams concedes in his brief, the trial testimony

of K.H. is sufficient to support Williams’s conviction for indecency with a child by exposure. Thus,

it is irrelevant that the jury acquitted Williams of attempted aggravated sexual assault of a child.

               For the forgoing reasons, we hold that the evidence is sufficient to support Williams’s

conviction for indecency with a child by exposure.10 We overrule Williams’s sole point of error.


       10
           Although a legal-sufficiency review requires us to defer to the jury’s determinations of the
witnesses’ credibility and the weight to be given their testimony, see Brooks v. State,
323 S.W.3d 893, 899 (Tex. Crim. App. 2010), Williams urges us to “disagree” with the fact-finder’s
conclusion regarding who caused the exposure of K.H.’s genitals (as demonstrated by the guilty
verdict for indecency with a child by exposure). He maintains that we have authority to do so “when
the record clearly indicates that such a step is necessary to arrest the occurrence of a manifest
injustice.” See Johnson v. State, 23 S.W.3d 1, 9 (Tex. Crim. App. 2000). Such authority, however,
was granted when the Court of Criminal Appeals adopted a factual-sufficiency review in criminal
cases. See Clewis v. State, 922 S.W.2d 126, 131 (Tex. Crim. App. 1996), overruled by Brooks,

                                                  14
                            CLERICAL ERRORS IN JUDGMENTS

               As discussed earlier in this opinion, the trial court entered nunc pro tunc judgments

in this case to correct errors in the judgments of conviction. But, because the trial court lacked

authority to enter those judgments, we have concluded that the nunc pro tunc judgments are void.

However, this Court has the authority to modify incorrect judgments when the necessary information

is available to do so. See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim.

App. 1993).

               The judgments in this case state that the sex offender registration requirements of

Chapter 62 of the Texas Code of Criminal Procedure do not apply to Williams and indicate that the

age of the victim at the time of the offense was “not applicable.” However, when a defendant is

convicted of an offense for which registration as a sex offender is required under Chapter 62, the

judgment must contain a statement that the registration requirement of that chapter applies to the

defendant and a statement of the age of the victim of the offense. See Tex. Code Crim. Proc. art.

42.01, § 1(27). Here, the record demonstrates that Williams was convicted of offenses that require

registration under Chapter 62. See id. arts. 62.001(5)(A), .051(a). Thus, the judgments were

required to reflect Williams’s duty to register as a sex offender as well as K.H.’s age at the time of

the offenses. The trial court had no discretion but to enter the requisite language in the judgments
323 S.W.3d at 895, 912. We no longer employ distinct legal and factual sufficiency standards when
reviewing the sufficiency of the evidence to sustain a criminal conviction. See Merritt v. State,
368 S.W.3d 516, 525 n.8 (Tex. Crim. App. 2012); Brooks, 323 S.W.3d at 912. Instead, the only
standard for determining whether the evidence proves the defendant’s guilt beyond a reasonable
doubt is the Jackson due-process standard. Brooks, 323 S.W.3d at 912; see Merritt, 368 S.W.3d at
525 n.8; Griego v. State, 337 S.W.3d 902 (Tex. Crim. App. 2011). We decline Williams’s request
to apply the factual-sufficiency standard in our legal-sufficiency review in this case.

                                                 15
of conviction, and the failure to do so was a clerical error. See, e.g., Ex parte Poe, 751 S.W.2d 873,

876 (Tex. Crim. App. 1988) (trial court had no discretion but to reflect affirmative deadly weapon

finding in judgment as mandated by article 42.12, § 3f(a)(2) of Texas Code of Criminal Procedure;

failure to do so was error of clerical nature).

                In addition, we observe that the judgment of conviction for indecency with a child

by exposure states that the “Statute for Offense” is “21.11(a)(1) Penal Code.” The statute for

indecency with a child by exposure as alleged here, however, is section 21.11(a)(2)(B) of the

Penal Code.

                Accordingly, we modify both judgments of conviction to reflect that the sex offender

registration requirements of Chapter 62 apply to Williams and to reflect that the age of the victim

at the time of the offense was 13 years. We further modify the judgment of conviction for indecency

with a child by exposure to state that the “Statute for Offense” is “21.11(a)(2)(B) Penal Code.”


                                           CONCLUSION

                Finding the evidence legally sufficient to support Williams’s conviction for indecency

with a child by exposure, we modify the judgments of conviction as noted above and affirm the trial

court’s judgments as modified.




                                                  16
                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Modified and, as Modified, Affirmed

Filed: December 31, 2013

Do Not Publish




                                             17